

116 S701 IS: Chesapeake Bay Program Reauthorization Act
U.S. Senate
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 701IN THE SENATE OF THE UNITED STATESMarch 7, 2019Mr. Cardin (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act to reauthorize the Chesapeake Bay Program, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Chesapeake Bay Program Reauthorization Act.
 2.Reauthorization of Chesapeake Bay ProgramSection 117 of the Federal Water Pollution Control Act (33 U.S.C. 1267) is amended by striking subsection (j) and inserting the following:
			
 (j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)for fiscal year 2020, $90,000,000;
 (2)for fiscal year 2021, $90,500,000; (3)for fiscal year 2022, $91,000,000;
 (4)for fiscal year 2023, $91,500,000; and (5)for fiscal year 2024, $92,000,000..